                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                       )       CASE NO. 1:18 CR 721
                                                )
        Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                )
   v.                                           )       ORDER ACCEPTING PLEA
                                                )       AGREEMENT, JUDGMENT AND
JOSEPH WILLIAMS,                                )       REFERRAL TO U.S. PROBATION
                                                )       OFFICE
        Defendant                               )


          This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Joseph

Williams, which was referred to the Magistrate Judge with the consent of the parties.

          On February 6, 2019, the government filed a four count Superseding Indictment, charging

Defendant Joseph Williams in Counts 1 through 3 with False Statements During Purchase of a

Firearm, in violation of Title 18 U.S.C. § 922(a)(6), and Count 4, Possession of a Firearm by a

Prohibited Person, in violation of Title 18 U.S.C. § 922(g)(8). Defendant Williams was arraigned

on February12, 2019, and entered a plea of not guilty to Counts 1 through 4 of the Superseding

Indictment, before Magistrate Judge Greenberg. On June 6, 2019 Magistrate Judge William H.

Baughman, Jr., received Defendant William’s plea of guilty to Counts 1 through 4 of the

Superseding Indictment, and issued a Report and Recommendation (“R&R”), concerning whether

the plea should be accepted and a finding of guilty entered.

          Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

          On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Williams is found to be competent to enter a plea and to understand his constitutional rights. He is
aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily.

         Therefore, Defendant Williams is adjudged guilty to Counts 1 through 4 of the Superseding

Indictment, in violation of Title 18 U.S.C. § 922(a)(6), False Statements During Purchase of a

Firearm, and 18 U.S.C. 922(g)(8), Possession of a Firearm by a Prohibited Person. This matter was

referred to the U. S. Probation Department for the completion of a pre-sentence investigation and

report. Sentencing will be on September 10, 2019, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes

United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                  /s/SOLOMON OLIVER, JR.
                                                  UNITED STATES DISTRICT JUDGE
July 2, 2019
